DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.
Response to Arguments
On pages 8–9 of the Remarks, Applicant contends the Office errs in finding when Lee teaches pairwise averaging of motion vectors, Lee’s teaching would suggest to the skilled artisan excluding pairwise averaging of block vectors.  Examiner disagrees.  A prior art reference teaching a hammer, yet silent on whether or not an umbrella is attached to the hammer, teaches or suggests a hammer without an umbrella.  Like the preceding analogy, both the prior art and the Applicant have disclosed a hammer (pairwise averaging of motion vectors) without an umbrella (pairwise averaging of block vectors).  More importantly, Examiner finds this argument spurious in view of the rationale for the rejection of the averred feature relying on what the combination of Lee and He would teach or suggest to the skilled artisan, especially in view of the fact that the recited feature is set out as a negative limitation.  Indeed, the rejection admits Lee is not explicit about excluding block vectors from the pairwise averaging operation.  
On page 9 of the Remarks, Applicant contends the teachings of He are, similar to the above argument, also irrelevant to the claimed feature.  Examiner disagrees.  For 
On page 10 of the Remarks, Applicant persuasively provides evidence that publications prior to Applicant’s filing disclose IBC merge lists that use pairwise averaging.  However, these references do not speak to what the status of the prior art was before the effective filing date of the claimed invention.  Nevertheless, Examiner is persuaded that, “there is no known teaching in the prior art that says a block vector candidate list must include pair-wise averaged block vectors,” is called into question by the evidence provided by Applicant.  Thus, Examiner withdraws that finding from the rationale of the rejection of claim 1.  However, Examiner is not persuaded that the limitation is not a negative limitation.  Furthermore, Examiner is not persuaded that the state of the art, at the time of Applicant’s filing, included pairwise averaged block vectors in the BV candidate list.  Therefore, the evidence provided is not persuasive of error.  Examiner requests Applicant provide evidence, if there is any, that the prior art contemplated including pairwise averaged BVs in the candidate list such that Applicant’s exclusion of pairwise averaged BVs from the candidate list could be viewed as inventive.
Other claims are not argued separately.  Remarks, 11. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1, 9, 17, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the claims recite, “the pair-wise averaging operation” where there is no antecedent basis for the term.  Examiner suggests amending the claim to recite, “a pair-wise averaging operation.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6–10, 14–17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0084441 A1) and He (US 2017/0289566 A1).
Regarding claim 1, the combination of Lee and He teaches or suggests a method of coding video data, comprising:  determining, for a first conversion between a first video block of a video and a bitstream of the video (Applicant’s original claim 7 explains this “conversion” means video encoding; Lee, Abstract:  explaining that the subject matter is drawn to video encoding and decoding methods and apparatuses), a motion vector candidate list comprising at least one motion vector candidate (Lee, ¶ 0136:  teaches a motion vector candidate list), wherein the motion vector candidate list is constructed by including the pair-wise averaging operation, and a pair-wise average merge candidate associated with a motion vector derived from the pair-wise averaging operation is added to the motion vector candidate list (Lee, ¶¶ 0327 and 0328:  teaches spatial and temporal motion candidates; Lee, ¶ 0582:  teaches the derived motion vectors can be the product of the weighted average of motion vectors; Lee, ¶ 0142:  teaches merge candidates in inter-prediction wherein the merge candidates are motion vectors obtained by combining candidates; Lee, ¶ 0445:  explains that combining candidates can include pair-wise averaging of motion information from list 0 and list 1 motion vectors; Lee, ¶ 0582:  teaches the combination can be an averaging; see also Lee, ¶ 0569, teaching the motion vectors are derived from first and second merge candidates, but compare Lee, ¶ 0570), wherein the motion vector is derived based on a weighted average of a plurality of motion vectors (Lee, ¶ 0582:  teaches the derived motion vectors can be the product of the weighted average of motion vectors), wherein all the plurality of motion vectors refer to a reference picture not identical to a first picture which includes the first video block (Lee, ¶ 0297:  teaches inter-prediction uses reference pictures, which are pictures that are not the current picture; Examiner notes the original claim more helpfully and less abstractly referred to the “first picture” as the current picture); constructing, for a second conversion between a second video block of the video and a bitstream of the video, a block vector candidate list comprising at least one block vector candidate (Examiner notes that a block vector is a motion vector with the difference being the reference picture is the same picture (current infra), wherein the block vector candidate list is constructed by excluding a pair-wise average block vector candidate (Examiner notes this limitation is saying that, when utilizing intra-prediction using a block vector rather than inter-prediction using a motion vector, the block vector is not pair-wise averaged; see above for citations to Lee explaining that “combined” candidates are the result of averaging; Lee, ¶ 0443:  teaches that “combined” (averaged) motion information is averaged between list zero (L0) and list one (L1), which are lists of reference pictures before and after the current picture, but not the current picture, and thus not able to produce block vectors; Lee, ¶ 0446:  explains that if the information in the candidate list is not L0 or L1 is not motion information (e.g. a block vector), then combining is turned off; While the teachings of Lee alone would appear to suggest that pair-wise averaged blocks do not make it into the block vector candidate list, Lee is not explicit; However, in the same field of endeavor, He, ¶ 0171:  teaches that block vectors use uni-prediction; To the skilled artisan, this means that reference blocks (to which the BV points) are not available in both directions and thus there would be no pairwise averaging as in the case of inter-prediction; He, ¶ 0171 explains as much in explaining the reference picture for block vectors is the partially reconstructed current picture; see also He, ¶ 0153:  explaining that intraBC (block vector) candidates do not benefit from motion vectors; Thus, because pair-wise averaged vectors are only useful for motion vectors, He’s teaching suggests excluding pairwise averaged block vectors from the candidate list; Finally, Examiner notes this is a negative limitation deserving extra scrutiny), and wherein a prediction of the second video block is derived from blocks of sample values of the same picture which includes the second video block (Examiner notes this is the definition of a block vector, as Examiner took notice of supra); and performing the first and the second conversions (Lee, Abstract:  teaches the embodiments described in the publication are encoding and decoding methods and apparatuses).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lee, with those of He, because both references are drawn to the same field of endeavor and because, as He explains in ¶ 0153, intraBC (block vector) candidates do not benefit from motion vectors.  Thus, because pair-wise averaged vectors are only useful for motion vectors, He’s teaching suggests excluding pairwise averaged block vectors from the candidate list.  Furthermore, Examiner notes the negative limitation and the fact that there is no known teaching in the prior art that says a block vector candidate list must include pair-wise averaged block vectors.  This rationale applies to all combinations of Lee and He used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Lee and He teaches or suggests the method of claim 1, comprising applying equal weights to all the plurality of motion vectors (Examiner notes that applying equal weights is equivalent to applying no weighting at all, i.e. plain averaging; Lee, ¶ 0582:  teaches the combination of motion vectors can be obtained by averaging or weighted averaging).
Regarding claim 6, the combination of Lee and He teaches or suggests the method of claim 1, wherein the motion candidate is a motion vector of a sub-block in a block coded with the spatial-temporal motion vector prediction (STMVP) mode (Lee, ¶ 0537:  teaches STMVP; Lee, ¶ 0678:  teaches the derived motion vector can be from a sub-block).
Regarding claim 7, the combination of Lee and He teaches or suggests the method of claim 1, wherein the first conversion includes encoding the first video block into the bitstream, and the second conversion includes encoding the second video block into the bitstream (Lee, Abstract:  teaches the embodiments described in the publication are encoding and decoding methods and apparatuses).
Regarding claim 8, the combination of Lee and He teaches or suggests the method of claim 1, wherein the first conversion includes decoding the first video block from the bitstream, and the second conversion includes decoding the second video block from the bitstream (Lee, Abstract:  teaches the embodiments described in the publication are encoding and decoding methods and apparatuses).
Claim 9 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 10 lists the same elements as claim 2, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 14
Claim 15 lists the same elements as claim 7, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 16 lists the same elements as claim 8, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 17 lists the same elements as claim 1, but is in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.  See Lee, ¶ 0729.
Claim 19 lists the same elements as claim 1, but is in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.  See Lee, ¶ 0729.
Regarding claim 21, the combination of Lee and He teaches or suggests the method of claim 1, wherein the pair-wise averaging operation is only applied to first two candidates in a candidate list (Lee, ¶ 0569, teaching the motion vectors are derived from first and second merge candidates).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2017/0332099 A1) teaches merge candidate derivation and STMVP (¶ 0230), among other features of the present claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481